DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: it is believed that the term “conducive” in line 8 should be “conductive”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the other end of the thermal conductive member” in lines 14-15.  However, the thermal conductive member has already been recited as having a first end and a second end in Claim 1, line 6.  The limitation is indefinite because it is unclear if “the other end” refers to one of the two previously recited ends or to an additional end of the thermal conductive member. 
Claim 14 recites the limitation "the insertion groove" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 10, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080158349 A1 by Miller et al. (hereinafter “Miller”).
Regarding Claim 1, Miller discloses an endoscope device (remote inspection device 140) comprising: a hollow tube comprising an insertion end (flexible tube 144 with imager head assembly 10 at the distal end 148; [0053]; Fig. 17); a thermal conductive member disposed in the hollow tube and adjacent to the insertion end (imager housing defined by imager body 12 and nut 46 in the imager head assembly 10 of the flexible tube 144; [0034]; Figs. 1, 17), wherein the thermal conductive member comprises a first end (end including nut 46), a second end (end including imager body 12), and a receiving groove (interior of imaging body 12; [0031]; Fig. 1), the first end is near to the insertion end as compared with the second end (Fig. 17), and the receiving groove is located between the first end and the second end (interior extends through imaging body 12; Fig. 1); 
an image capturing module (elements positioned between second circuit board 22 and seal member 44 as shown in Fig. 1) comprising a camera module (lens mount 32 with received imaging lens 40 and seal member 44; [0032-34]; Fig. 1) and a circuit board (circuit board assembly 16), wherein the circuit board is received in the receiving groove (circuit board assembly 16 in the interior of the imaging body 12; [0031]; Fig. 1), the camera module is disposed at the insertion end and electrically connected to the circuit board (lens mount 32 connection with circuit assembly 16; Figs. 1, 3), the first end of the thermal conductive member contacts the camera module (imager body 12 and nut 46 connection with lens mount 32 at the top portion as shown in Fig. 3); and a heat dissipation tube disposed in the hollow tube (first heat transmission path “A”), wherein one of two ends of the heat dissipation tube contacts the thermal conductive member (first heat transmission path “A” contacts imager cap 66 and metal imager nut 46; [0041]; Fig. 4), and the other end of the thermal conductive member extends away from the insertion end (imager body 12 extending towards the flexible tube 144; Figs. 1, 17).
Regarding Claim 2, Miller discloses the endoscope device according to claim 1.  Miller further discloses wherein the camera module comprises at least one lens (imaging lens 40) and an optical sensing element (imager device 72 fixed on second circuit board 22; [0038]), and the first end of the thermal conductive member contacts the optical sensing element (second circuit board 22 with imager device 72 contacts the imaging body 12 at the nut 46 side; [0031]; Fig. 3).
Regarding Claim 4, Miller discloses the endoscope device according to claim 1.  Miller further discloses wherein the image capturing module further comprises a light emitting source (LEDs 54 fixed to LED board 52; [0035]; Fig. 1), and the first end of the thermal conductive member further contacts the light emitting source (LED board 52 contacts nut 46 via imager cap 66; [0036-37]; Fig. 3).
Regarding Claim 5, Miller discloses the endoscope device according to claim 4.  Miller further discloses wherein the thermal conductive member indirectly contacts the light emitting source through a thermal conductive layer (LED board 52 contacts nut 46 via imager cap 66 made of metal; [0036-37, 41]; Fig. 3).
Regarding Claim 10, Miller discloses the endoscope device according to claim 1.  Miller further discloses a thermal conductive ring, wherein the thermal conductive ring is fitted over the camera module and contacts the thermal conductive member (lens mount 32 surrounding the imaging lens 40 and seal member 44 and contacting imager body 12; [0032-34]; Figs. 1, 3).
Regarding Claim 14, Miller discloses the endoscope device according to claim 1.  Miller further discloses wherein the insertion groove comprises an inner portion and an outer portion, and a width of the inner portion is less than a width of the outer portion (tapered portion at the second end of imager body 12 having an inner surface and an outer surface; Fig. 1).
Regarding Claim 15, Miller discloses the endoscope device according to claim 1.  Miller further discloses wherein the hollow tube comprises an operation end opposite to the insertion end (flexible tube 144 connected to display housing 142), and a handle is assembled with the operation end (display housing 142 can be a hand-held unit; [0053]; Fig. 17).
Regarding Claim 16, Miller discloses the endoscope device according to claim 15.  Miller further discloses wherein the handle has a first aligning member (distal connection portion of display housing 142), the operation end of the hollow tube has a second aligning member (housing connection sub-assembly 146 connected to flexible tube 144; [0053]; Fig. 17), and the first aligning member corresponds to the second aligning member (releasable connection as shown in Fig. 17).
Regarding Claim 17, Miller discloses the endoscope device according to claim 15.  Miller further discloses wherein the handle comprises a mark portion, and the mark portion corresponds to an image capturing direction of the image capturing module (markings on the display housing 142 at the distal connection portion in the longitudinal axis direction of the flexible tube 144; Fig. 17).
Regarding Claim 18, Miller discloses the endoscope device according to claim 17.  Miller further discloses wherein the mark portion is a pattern (markings arranged radially around the display housing 142 at the distal connection portion; Fig. 17).
Regarding Claim 19, Miller discloses the endoscope device according to claim 17.  Miller further discloses wherein the mark portion is a surface texture (surface of the display housing 142 as shown in Fig. 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of US 20140168507 A1 by Renaud (hereinafter “Renaud”).
Regarding Claim 3, Miller discloses the endoscope device according to claim 1.  Miller does not disclose wherein the first end of the thermal conductive member indirectly contacts the camera module through a thermal conductive body.  However, Renaud discloses an imaging module 100 including a lens assembly 120 and an image sensor 40.  The image sensor 40 is mounted on a circuit substrate 150 and sealed via a sensor chamber 124 at the rear of the lens assembly 120 as shown in Figs. 2A-B.  Heat is conducted to the exterior of the imaging module 100 through a rear end 132 of a lens holder 130 to support elements 136.  The lens holder 130 is made from metal such as aluminum or an aluminum alloy to facilitate heat transfer ([0021]; Figs. 2A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Miller with the heat conduction configuration disclosed by Renaud with the benefit of improving heat dissipation from the image sensor (Renaud [0021]). 
Regarding Claim 7, Miller discloses the endoscope device according to claim 4.  Miller further discloses wherein the first end of the thermal conductive member comprises a groove, the camera module is received in the groove (lens mount 32 with received imaging lens 40 and seal member 44 at the connection portion between imager body 12 and nut 46; [0032-34]; Fig. 1), and a thermal conductive post contacting the light emitting source (one of alignment pins 34 contacts the LED board 52 via the lens mount 32; [0035]; Figs. 1, 3).
Miller does not disclose two thermal conductive posts and a groove between the two thermal conductive posts, and one of the two thermal conductive posts contacts the light emitting source.  However, Renaud discloses an imaging module 100 with a lens assembly 120 contained by a lens holder 130.  The lens holder 130 comprises support elements 136 which extend longitudinally on the exterior of the imaging module 100 as shown in Fig. 2B.  The space between the support elements 136 contains image sensor 40 in sensor chamber 124 ([0021]; Fig. 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Miller with the configuration of conductive posts disclosed by Renaud with the benefit of conducting heat away from the lens holder (Renaud [0021]).
Regarding Claim 8, Miller discloses the endoscope device according to claim 7.  Miller further discloses a cap assembled at the insertion end of the hollow tube (imager cap 66), wherein the cap comprises a central assembling opening (receiving space 71) and at least one side assembling opening (light passages 68), the camera module is disposed at the central assembling opening (lens mount 32 with received imaging lens 40 and seal member 44 aligned along a longitudinal axis), and the light emitting source is disposed at the at least one side assembling opening (light passages 68 aligned with light pipes 64 corresponding to LEDs 54; [0037-38]; Figs. 1-2).
Regarding Claim 9, Miller discloses the endoscope device according to claim 8.  Miller further discloses wherein the cap has a first aligning portion (groove at the bottom portion of imager cap 66), the insertion end of the hollow tube has a second aligning portion (connection portion of nut 46), and the first aligning portion corresponds to the second aligning portion (connection of imager cap 66 and nut 46 as shown in Fig. 3; [0041]; Figs. 1, 3).
Regarding Claim 11, Miller discloses the endoscope device according to claim 1.  Miller further discloses wherein the thermal conductive member comprises an insertion groove, the insertion groove is at the second end (tapered portion at the second end of imager body 12 having an inner surface and an outer surface; Fig. 1).
Miller does not disclose the one end of the heat dissipation tube is inserted into the insertion groove.  However, Renaud discloses an imaging module 100 with a cable connection 190 acting as a heat sink at a side opposite lens assembly 120.  A cable 191 is attached to the module via the cable connection 190 at a tapered portion defined by cable relief 173a as shown in Fig. 2D.  Thus, heat from the image sensor 40 is conducted to the rear portion of the device and dissipated by the cable connection portion 190 ([0021, 23]; Figs. 2B, D).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Miller with the heat dissipation configuration disclosed by Renaud with the benefit of improving heat dissipation from the image sensor (Renaud [0021]). 
Regarding Claim 12, Miller as modified by Renaud discloses the endoscope device according to claim 11.  Miller does not disclose wherein a thermal conductive adhering layer is filled between the heat dissipation tube and the insertion groove of the thermal conductive member.  However, Renaud discloses an imaging module 100 with a cable connection 190 acting as a heat sink at a side opposite lens assembly 120.  A cable 191 is attached to the module via the cable connection 190 at a tapered portion defined by cable relief 173a as shown in Fig. 2D.  The cable 191 and the cable connection 190 are bound by thermoplastic overmolding and become integrally connected to the components at the rear of circuit substrate 150 to allow for heat dissipation ([0021, 23]; Figs. 2B, D).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Miller with the heat dissipation configuration disclosed by Renaud with the benefit of providing a continuous thermal conduction path for heat dissipation from the circuit substrate (Renaud [0023]). 
Regarding Claim 13, Miller as modified by Renaud discloses the endoscope device according to claim 11.  Miller does not disclose wherein the heat dissipation tube comprises a vaporization end and a condensation end, and the vaporization end of the heat dissipation tube is inserted into the insertion groove.  However, Renaud discloses an imaging module 100 with a cable connection 190 acting as a heat sink at a side opposite lens assembly 120.  A cable 191 is attached to the module via the cable connection 190 on a side opposite a sensor chamber 124 of the lens assembly 120.  At the sensor chamber 124 position, the amount of water vapor is reduced at the onset of use and the ingress of water is avoided.  The cable 191 is sealed at the cable connection 190 and extends rearwards as shown in Fig. 2D ([0022; Figs. 2B, D).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Miller with the heat dissipation configuration disclosed by Renaud with the benefit of avoiding corrosion to the electronic circuitry from vapor condensation (Renaud [0027]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of US 20220095904 A1 by Chen (hereinafter “Chen”).
Regarding Claim 6, Miller discloses the endoscope device according to claim 4.  Miller further discloses wherein the circuit board comprises a plurality of layers (first circuit board 18 and second circuit board 22), the membrane circuit layers are stacked with each other and respectively electrically connected to the camera module and the light emitting source (first circuit board 18 and second circuit board 22 connected to lens mount 32 and wired to LED board 52; [0031, 35]; Fig. 4).
Miller does not disclose a flexible circuit board comprising a plurality of membrane circuit layers.  However, Chen discloses an endoscope 10 with image capturing module 11 comprising a conductive outer tube 111 and a flexible circuit board 115.  The flexible circuit board 115 is attached to connectors 1152 and an image-transmission circuit board 14 for connectivity to image sensor 113 and LEDs 114.  A heat-shrinkable sleeve 119 is applied to the outer surface of the flexible circuit board 115 to surround the circuit board and attach it to heat pipe 116 ([0037, 39-41]; Figs. 3, 4B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Miller with the circuit board configuration disclosed by Chen with the benefit of improving the heat dissipation function that can be achieved for the image capture module (Chen [0041]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of JP 6259583 B2 by Kuramochi (hereinafter “Kuramochi”).
Regarding Claim 20, Miller discloses the endoscope device according to claim 1.  Miller further discloses an insulation tube disposed in the hollow tube (imager PCB mount/isolator 14 in the imager body 12; [0031]; Fig. 1).
Miller does not disclose wherein at least one portion of the heat dissipation tube is located in the insulation tube.  However, Kuramochi discloses a heat dissipation structure for an endoscope in which a relay member 30 serves as a heat transfer means for conducting heat from an image pickup element 23.  The relay member 30 surrounds an objective lens system 36 at a distal end of the endoscope and contacts a cover member 25 made of glass or resin and which acts as an insulator.  Further, a cylindrical member 22 stretches from the 25 portion in the distal direction to surround the relay member 30 as shown in Fig. 1 ([0008, 17-18]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Miller with the insulation configuration disclosed by Kuramochi with the benefit of suppressing degradation of a captured image due to rising temperatures (Kuramochi [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110313252 A1
US 20130077257 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795